Citation Nr: 1745138	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to November 1992 (and was awarded a Purple Heart).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In written correspondence received by VA in September 2017, prior to the promulgation of a Board decision in this matter, the Veteran expressed his intent to withdraw his appeal seeking service connection for OSA; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking service connection for OSA; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this issue is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

A July 2016 Report of General Information notes the Veteran's request (via telephone) to withdraw his appeal seeking service connection for sleep apnea.  In September 2017, VA received written argument from the Veteran's representative that states, "[The Veteran] has requested that his sleep apnea claim be withdrawn from consideration."  There are no allegations of error of fact or law remaining for appellate consideration regarding the claim.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.



ORDER

The appeal seeking service connection for OSA, to include as secondary to service-connected PTSD, is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


